Citation Nr: 0831275	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-27 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lung disability, to include apical bullae and right 
pneumothorax and pleural space infection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to June 
1955, and from September 1955 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A March 2005 rating decision denied entitlement to service 
connection for PTSD.  A notice of disagreement was filed in 
April 2005, a statement of the case was issued in July 2005, 
and a substantive appeal was received in July 2005.  The 
veteran testified at a RO hearing on this issue in October 
2005.

A July 2006 rating decision determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a lung disability.  A 
notice of disagreement was filed in August 2006, a statement 
of the case was issued in February 2007, and a substantive 
appeal was received in March 2007.  The veteran testified at 
a RO hearing on this issue in November 2006.

The veteran testified at a Board hearing in July 2008 with 
regard to both issues on appeal; the transcript is of record.

The issues of entitlement to service connection for lung 
disability, on the merits, and entitlement to service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a September 1985 rating decision, the RO denied 
entitlement to service connection for lung disability; the 
veteran did not file a notice of disagreement.  

2.  In an August 1990 rating decision, the RO denied 
entitlement to service connection for lung disability; the 
veteran did not file a notice of disagreement.

3.  In March 2006, the veteran filed a request to reopen his 
claim of service connection for lung disability. 

4.  Additional evidence received since the RO's August 1990 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection for lung disability, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1985 and August 1990 RO decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
August 1990 denial, and the claim of service connection for a 
lung disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c) and an unappealed Board denial is final under 
38 U.S.C.A. § 7104, and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
March 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In April 1985, the veteran filed an initial claim of service 
connection for "lung problems."  Per the veteran's treating 
physician, James E. Macklin, M.D., the veteran was treated in 
April and June 1983, and was found to have a right 
pneumothorax and pleural space infection.  

An examination performed for enlistment purposes in August 
1955 reflects a negative chest x-ray examination.  A November 
1962 chest x-ray was conducted due to complaints of fever, 
cough and chest pain.  The initial impression was bronchitis.  
The x-ray showed blunting of left costophrenic angle most 
likely due to old adhesions in the absence of active 
parenchymal disease.  An April 1973 chest x-ray performed for 
retirement purposes reflects apical bullae, right side, 
otherwise normal.  

A chest x-ray examination on file dated in March 1982 
reflects a history of a cough for a 2 week period.  A chest 
x-ray did not show any infiltrates.  Old granulomas were 
seen.  There were multiple bullae and blebs in the right 
upper lobe.  There was no pneumothorax.  No air fluid levels 
were seen in the blebs.  The examiner did not see any obvious 
etiology for the veteran's symptoms.  

The veteran's claim was denied in a September 1985 rating 
decision, on the basis that service medical records did not 
show a chronic lung disease.  The veteran did not initiate an 
appeal of this decision, therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

The veteran did not submit any new evidence in support of his 
July 1990 claim to reopen, and the claim was denied in an 
August 1990 rating decision.  The veteran did not initiate an 
appeal of this decision, therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In March 2006, the veteran submitted a claim to reopen.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
determination in August 1990.  In support of his claim to 
reopen, he submitted a private medical record dated from 
April to May 1977, which shows a diagnosis of bullous 
emphysema.  Such diagnosis is consistent with the diagnosis 
of apical bullae rendered 4 years prior upon his retirement 
from service.  Such evidence is material as it suggests that 
a chronic lung disability (right pneumothorax and pleural 
space infection) may have initially manifested in service.  
The Board has determined that such evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  The claim of service connection for a lung 
disability is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim 
and does not address the merits of the underlying service 
connection claim.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the RO while the case 
is in remand status.   


ORDER

New and material evidence has been received to reopen the 
claim of service connection for lung disability.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

Lung disability

As detailed hereinabove, an April 1973 chest x-ray performed 
for retirement purposes reflects apical bullae, right side.  
Per an April 1977 private medical examination, a diagnosis of 
bullous emphysema was rendered.  In 1983, the veteran 
sustained a right pneumothorax and pleural space infection.  
The veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed lung disability, 
specifically the pneumothorax and pleural space infection.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board notes that the veteran's DD Form 214s 
and personnel records reflect that during his 20 year period 
of service, he served in Germany, Vietnam, Indochina, and 
Korea.  Although he did not receive any medals indicative of 
combat service, the RO has confirmed that the veteran was 
involved in combat operations during the TET offensive while 
a member of the 199th Light Infantry Brigade stationed at 
Bien Hoa, Vietnam.  Thus, as an in-service stressor has been 
confirmed, the question remains whether there is medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an in-service stressor.

Initially, the Board notes that the veteran has sought 
treatment at the Columbus Vet Center where a diagnosis of 
PTSD has been rendered, and such diagnosis has been rendered 
based on the specific stressor involving the TET offensive.  
However, it is unclear whether such diagnosis has been 
rendered pursuant to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.125(a).  

A March 2007 VA examiner determined that a diagnosis of PTSD 
was not warranted based on the veteran's symptomatology; 
however, the examiner diagnosed anxiety disorder not 
otherwise specified and stated that such disability was 
"service connected."  The Board also notes that the VA 
examiner referred to 2005 medical evaluations from Dr. T. and 
Dr. A. reflecting a diagnosis of dysthymia and rule out PTSD; 
however, such evaluations do not appear to be of record.

In light of the conflicting diagnoses, and unclear opinions 
of record, the Board finds that a medical opinion by a panel 
of at least two psychiatrists, based upon examination of the 
veteran and consideration of his documented medical history 
and assertions, is needed to resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records.  Specifically, 
the RO should ensure that the evidence of record contains 
complete/updated treatment records from the Columbus Vet 
Center.  The RO should also associate with the claims folder 
the 2005 medical evaluations reflecting diagnoses of 
dysthymia and rule out PTSD.  

Finally, the Board notes that in June 2005, the veteran filed 
a claim of service connection for depression.  Such claim has 
never been addressed or adjudicated by the RO.  In light of 
the diagnoses of dysthymia, and anxiety disorder not 
otherwise specified, the RO should adjudicate the veteran's 
claim of entitlement to an acquired psychiatric disorder, to 
include dysthymia, anxiety disorder, and depression.

With regard to both issues on appeal, the RO should also 
ensure that proper notice has been issued pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), with regard to 
the issue on appeal.  VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper 
notice, which notifies him of the evidence and information 
necessary to support his claim must be issued to the veteran.  
Along with ensuring proper VCAA notice pertaining to his 
claims, VA is also instructed to provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA should 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted and, and also include an explanation as 
to the type of evidence that is needed to establish a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder the 
2005 medical evaluations conducted by Dr. 
T. and Dr. A, and any other outstanding 
treatment records.

2.  Ensure that the veteran's complete 
treatment records from Columbus Vet 
Center have been secured and associated 
with the claims file.

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed lung 
disability.  It is imperative that the 
claims folder, to include all service 
medical records and post-service medical 
records, be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that his lung disability, 
including his pneumothorax and pleural 
space infection, is related to his active 
duty service, to include the April 1973 
x-ray finding of apical bullae, right 
side.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

4.  The veteran should be scheduled for a 
VA psychiatric examination by a Board of 
two psychiatrists. It is imperative that 
the claims folder, to include all service 
medical records and post-service medical 
records, be reviewed in conjunction with 
the examination, with particular 
attention to the Columbus Vet Center 
diagnosis of PTSD, the 2005 diagnosis of 
dysthymia, and the March 2007 VA 
diagnosis of anxiety disorder not 
otherwise specified.  All special studies 
or tests, to include psychological 
testing and evaluation, that are deemed 
necessary, should be accomplished.  The 
following should be accomplished:

 a)  In requesting the examination, 
specifically advise the Board of 
psychiatrists of the verified in-service 
stressors; and,

 b)  The Board of psychiatrists should 
express an opinion as to whether the 
veteran currently suffers from PTSD; and,

 c)  If a diagnosis of PTSD is rendered, 
the Board of psychiatrists should opine 
as to whether such diagnosis is due to 
the verified in-service stressor(s) as 
determined by the RO; and,

 d)  The Board of psychiatrists should 
express an opinion as to whether the 
veteran currently suffers from any other 
psychiatric disability; and,

 e)  If another psychiatric disability is 
found, the Board of psychiatrists should 
opine as to whether it is at least as 
likely as not that such diagnoses are due 
to service or any incident therein.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  

5.  After completion of the above, ensure 
that VCAA requirements have been 
satisfied, review the record, and 
adjudicate the claim of service 
connection for an acquired psychiatric 
disorder, to include anxiety disorder, 
dysthymia, and depression as well as 
PTSD.   If the claim for service 
connection for PTSD is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  If the claim for 
service connection for psychiatric 
disability is not granted, the veteran 
and his representative should be properly 
notified.  If in order, the case should 
be returned to the Board for further 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


